37 F.3d 1495NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In Re:  John Carl ROES, Petitioner.
No. 94-8046.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 25, 1994.Decided Oct. 17, 1994.

On Petition for Writ of Mandamus.
John Carl Roes, Petitioner Pro Se.
PETITION DENIED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
John Carl Roes filed a petition for a Writ of Mandamus to compel the district court to act on his civil complaint for race and sex discrimination.  Roes filed his complaint in May 1994.  In June 1994, the district court notified Roes to particularize his complaint because he failed to set forth any specific details of discrimination.  We find that the delay in the district court has not been unreasonable.  Accordingly, although we grant leave to proceed in forma pauperis, we deny Roes' motion for appointment of counsel and deny the petition for a Writ of Mandamus.


2
PETITION DENIED.